DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (Figures 13A-34), Sub-species A (Figure 13A) in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Note that claim 20 has been cancelled and therefore claims 1-19 are currently pending.

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  
Within line 2 of claim 6, please replace “aligns” with “align”. 
Within line 2 of claim 13, please delete “in”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the joining guides" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is claim 8 supposed to be dependent form claim 2 instead of claim 1?  Additionally, note that a plurality of joining guides has not been claimed.  Only a singular joining guide has been introduced within claim 2.
All remaining claims are dependent form a rejected base claim and therefore also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEBB (US 7,854,073 B1).
Regarding claim 1, WEBB discloses a device (quilt template 10) for constructing a quilt (14) from a plurality of quilt blocks comprising a flat body (20) having a front planar surface (22) and a rear planar surface (24) that contacts a fabric when in use (Figures 1-2 and 5).  WEBB discloses the flat body (12) including a back/sash template (note cutting grooves 90, 100, 170, etc.) fully capable of being used for measuring and cutting a back piece of each quilt block and a centering guide (one or a combination of the marking grooves, reference lines and cross-reference lines) (marking grooves: 80, 130, 180, 210, etc.; 330, 340) (reference lines: 160, 162, 164, 166, 220, 222, 190, 192, etc.) (cross-reference lines: 290, 292, etc.) fully capable of being used for indicating where quilt blocks in different rows of the quilt will align (Figures 1-2, 5-5A and 13-30).  Note that much the applicant’s claim language is functional containing no further limiting structure.  Note that the prior art does not have to disclose such claimed function, but must only be capable thereof.  WEBB discloses all the structure as claimed by the applicant, therefore WEBB is considered fully capable of performing the applicant’s claimed function.  Regardless, WEBB discloses the formation of quilt blocks from multiple layers of material (36, 38) wherein at least one of the materials can be considered a back piece of a quilt block. 
Regarding claim 2, WEBB discloses the centering guide including a joining guide positioned along a center axis of the device (note the marking grooves located within the center (5th) vertical column 160) (note that the marking grooves allow the marking of reference lines for stitching/joining) (Fig. 5).
Regarding claim 3, WEBB discloses the joining device including two or more apertures of equal size (note that all the marking grooves are of equal size) (Fig. 5).
Regarding claim 7, WEBB discloses the joining guide including five apertures (marking grooves within center/5th vertical column 260) aligned along the center axis (center/5th vertical column) of the device (Fig. 5). 
Regarding claim 8, WEBB discloses the centering guide including centering placement guides (note reference lines outside of all marking grooves: 160, 162, 164, 166, 220, 222, 190, 192) positioned on either side of the joining guide (marking grooves are located in 4 columns on both sides of the center/5th column) (Figures 1-2 and 5).
Regarding claim 9, WEBB discloses the centering placement guides (reference lines) include a first group of centering placement guides and a second group of centering placement guides (each of the marking grooves include a pair/group of reference lines on opposite sides thereof), the first group and the second group being positioned on opposite sides of a center axis of the device (there are a plurality of marking grooves and therefore groups of centering placement guides (reference lines) on opposite sides of the center axis as noted by the center column) (Figures 1-2 and 5).
Regarding claim 10, WEBB discloses each centering placement guide of the first group of centering placement guides has a corresponding centering placement guide in the second group of centering placement guides (Figures 1-2 and 4).
Regarding claim 13, WEBB discloses the centering guide (marking grooves: 80, 130, 180, 210; 330, 340) (also note reference lines: 160, 162, 164, 166, 220, 222, 190, 192) being positioned towards in an upper portion of the device (note that there are marking grooves at both an upper portion of the device and lower portion) (Figures 1-2 and 5).
Regarding claim 14, WEBB discloses a coordinating stabilizer template (marking grooves are also used for cutting and measuring) (marking grooves: 80, 130, 180, 210, etc.; 330, 340) fully capable of functioning for measuring and cutting a stabilizer piece for inserting into each quilt block (Figures 1-2, 5, 27 and 28).
Regarding claims 15, 16 and 17, WEBB discloses stitch placement guides (marking grooves/channels are used as a stitch placement guide) (marking grooves: 80, 130, 180, 210, etc.; 330, 340) that are fully capable for indicating where stitches will be placed to join the quilt blocks to one another (Figures 1, 2, 5 and 14-24) (note that the marking grooves can be considered “dashed lines” as claimed).
The claim language of both claims 18 and 19 is considered purely functional language relating to the produced quilt blocks.  WEBB discloses all the structure as claimed by the applicant, therefore WEBB is considered fully capable of producing quilt blocks of the same equiangular shape.  Regardless, WEBB discloses the production of square quilt blocks wherein a square is an equiangular shape (Figures 31-34 and 36-39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBB (US 7,854,073 B1).
Regarding claim 4, WEBB discloses the device as discussed above.  However, WEBB fails to disclose to specifically state that the apertures are spaced apart from each other by a distance of about 0.2 inches to about 0.5 inches apart.  Based on the dimensions associated with the marking grooves of WEBB as discussed initially within col. 10, line 36- line 57 in combination with figure 5A, it appears that the closest distance between adjacent apertures is within the claimed range.  Regardless, it has been held that determining a specific dimension or dimensional range only involves routine skill in the art and is therefore not a patentably distinguishable characteristic.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the spacing of the apertures to be about 0.2 inches to about 0.5 inches apart because such appears to be shown by WEBB in order to appropriately mark/cut the fabric and because determining a specific dimension or dimensional range only involves routine skill in the art and thus is not patentably distinguishable from the prior art.  
Regarding claims 11-12, WEBB discloses the device as discussed above.  However, WEBB fails to specifically state that each line segment of a plurality of line segment of both the first group of centering placement guides and the second group of centering placement guides are positioned in a range of about 0.02 inches to about 0.75 inches apart from a neighboring line segment.  Based on the dimensions associated with the marking grooves of WEBB as discussed initially within col. 10, line 36- line 57 in combination with figure 5A, it appears that the line segment spacing would be within the claimed range.  Regardless, it has been held that determining a specific dimension or dimensional range only involves routine skill in the art and is therefore not a patentably distinguishable characteristic.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the claimed line segment spacing within the claimed range because such appears to be already shown by WEBB in order to align stitching and because determining a specific dimension or dimensional range only involves routine skill in the art and thus is not patentably distinguishable from the prior art.  

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBB (US 7,854,073 B1) in view of GRAHAM et al. (US 2009/0113737 A1).
Regarding claims 5 and 6, WEBB discloses the device as discussed above.  However, note that the apertures (marking grooves) of WEBB are grooves/channels and not dots.  GRAHAM teaches the use of marking dots which can be beneficial for simplifying the marking process.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the marking grooves of WEBB with marking dots, in light of the teachings of GRAHAM, in order to simplify the marking process.  Note that because WEBB discloses all the structure as claimed by the applicant the combination of WEBB and GRAHAM is considered fully capable of performing the applicant’s claimed function.    

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that each of US 8,186,072, US 7,730,842, US 5,791,062, US 2012/0204437 disclose quilting templates and with stitching and/or cutting guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732